EXHIBIT 99.4 CORVUS GOLD INC. (An Exploration Stage Company) FORM 51-102F1 MANAGEMENT DISCUSSION & ANALYSIS August 27, 2013 Introduction This Management Discussion & Analysis (“MD&A”) for Corvus Gold Inc. (the “Company” or “Corvus”) for the year ended May 31, 2013 has been prepared by management, in accordance with the requirements of National Instrument 51-102, as of August 27, 2013, and compares its financial results for the three months and year ended May 31, 2013 to the three months and year ended May 31, 2012.This MD&A provides a detailed analysis of the business of Corvus and should be read in conjunction with the Company’s audited consolidated financial statements for the years ended May 31, 2013 and 2012.The Company’s reporting currency is the Canadian dollar and all amounts in this MD&A are expressed in Canadian dollars.The Company reports its financial position, results of operations and cash-flows in accordance with International Financial Reporting Standards. Caution Regarding Forward Looking Statements This MD&A contains forward-looking statements and forward-looking information (collectively, “forward-looking statements”) within the meaning of applicable Canadian and US securities legislation.These statements relate to future events or the future activities or the performance of the Company.All statements, other than statements of historical fact, are forward-looking statements.Information concerning mineral resource estimates and the preliminary economic analysis thereof also may be deemed to be forward-looking statements in that it reflects a prediction of the mineralization that would be encountered, and the results of mining it, if a mineral deposit were developed and mined.Forward-looking statements are typically identified by words such as: believe, expect, anticipate, intend, estimate, postulate, plans and similar expressions, or which by their nature refer to future events.These forward looking statements include, but are not limited to, statements concerning: · the Company’s strategies and objectives, both generally and in respect of its specific mineral properties; · the timing of decisions regarding the timing and costs of exploration programs with respect to, and the issuance of the necessary permits and authorizations required for, the Company’s exploration programs, including the North Bullfrog project; · the Company’s estimates of the quality and quantity of the resources at its mineral properties; · the timing and cost of planned exploration programs of the Company and its joint venture partners (as applicable), and the timing of the receipt of results therefrom; · the planned use of proceeds from the Company’s private placement completed in November, 2012, and from the exercises of stock options and warrants; · the Company’s future cash requirements; · general business and economic conditions; 1 · the Company’s ability to meet its financial obligations as they come due, and to be able to raise the necessary funds to continue operations; · the Company’s expectation that it will be able to complete the sale of its interest in the Terra Project, Alaska and the proposed use of any proceeds therefrom; · the Company’s expectation that its joint venture partners will contribute the required expenditures, and make the required payments and share issuances (if applicable) as necessary to earn an interest in certain of the Company’s mineral properties in accordance with existing option/joint venture agreements; · the results of the June 4, 2013 Preliminary Economic Assessment as described under “Nevada Property – North Bullfrog Project - Preliminary Economic Assessment Results” (“PEA”); · the Company’s expectation that it will be able to add additional mineral projects of merit to its assets; · the potential for any further improvements in gold and or silver recoveries from mineralization at the North Bullfrog Project; · the potential for a production decision to be made in respect of any of the deposits located at the North Bullfrog project and the potential for any mining of or production from any deposit at the North Bullfrog project following any such production decision, whether by 2014 or at all; · the planned completion of and timing for an updated resource estimate and preliminary economic analysis for the North Bullfrog project; · the potential for the existence or location of additional high-grade veins at the North Bullfrog project; · the potential to expand the high grade gold and silver at the Yellowjacket target, and the potential to expand the higher grade bulk tonnage at the Sierra Blanca target, at the North Bullfrog project; · the potential for any delineation of higher grade mineralization at the North Bullfrog project and any consequent potential of such mineralization to not only add substantial ounces to the resource base but also to significantly enhance the current mine plan in the PEA; · the potential for any higher grade portions of the deposits at North Bullfrog project to be a potential starter pit, the potential to add to existing resources or to increase the confidence in the existing resource estimate, the potential for there to be a low strip ratio in connection with any mine at the North Bullfrog project, the potential for the existence or location of additional high-grade veins or higher grade mineralization, and the potential for taking any silver resource into consideration to improve the economics as outlined in the PEA; and · the Company’s expectation that it will be able to build itself into a non-operator gold producer with significant carried interests and royalty exposure. Although the Company believes that such statements are reasonable, it can give no assurance that such expectations will prove to be correct.Inherent in forward-looking statements are risks and uncertainties beyond the Company’s ability to predict or control, including, but not limited to, risks related to the Company’s inability to identify one or more economic deposits on its properties, variations in the nature, quality and quantity of any mineral deposits that may be located, variations in 2 the market price of any mineral products the Company may produce or plan to produce, the Company’s inability to obtain any necessary permits, consents or authorizations required for its activities, to produce minerals from its properties successfully or profitably, to continue its projected growth, to raise the necessary capital or to be fully able to implement its business strategies, and other risks identified herein under “Risk Factors”. The Company cautions investors that any forward-looking statements by the Company are not guarantees of future performance, and that actual results are likely to differ, and may differ materially, from those expressed or implied by forward-looking statements contained in this MD&A.Such statements are based on a number of assumptions which may prove incorrect, including, but not limited to, assumptions about: · general business and economic conditions; · the level and volatility of the price of gold and silver; · the timing of the receipt of regulatory and governmental approvals, permits and authorizations necessary to implement and carry on the Company’s planned exploration programs and those of its joint venture partners (where applicable); · conditions in the financial markets generally, and with respect to the prospects for junior gold exploration companies specifically; · the Company’s ability to secure the necessary consulting, drilling and related services and supplies on favourable terms; · the Company’s ability to attract and retain key staff; · the accuracy of the Company’s resource estimates (including with respect to size and grade) and the geological, operational and price assumptions on which these are based; · the nature of the Company’s mineral exploration projects, and the timing of the ability to commence and complete the planned exploration programs; · the anticipated terms of the consents, permits and authorizations necessary to carry out the planned exploration programs and the Company’s ability to comply with such terms on a cost-effective basis; · the ongoing relations of the Company with its joint venture partners and regulators; · that the metallurgy and recovery characteristics of samples from certain of the Company’s mineral properties are reflective of the deposit as a whole; and · the ability of the Company’s joint venture partners to raise the funding required for them to satisfy the requirements to earn interests in the Company’s properties, as applicable. In addition, in carrying out the preliminary economic assessment with respect to the North Bullfrog Project, as described under “Nevada Property – North Bullfrog Project” a number of assumptions have been made, which are more particularly described in that section. These forward looking statements are made as of the date hereof and the Company does not intend and does not assume any obligation, to update these forward-looking statements, except as required by applicable law.For the reasons set forth above, investors should not attribute undue certainty to or place undue reliance on forward-looking statements. 3 Historical results of operations and trends that may be inferred from the following discussion and analysis may not necessarily indicate future results from operations.In particular, the current state of the global securities markets may cause significant reductions in the price of the Company’s securities and render it difficult or impossible for the Company to raise the funds necessary to continue operations.See “Risk Factors – Insufficient Financial Resources/Share Price Volatility”. Caution Regarding Adjacent or Similar Mineral Properties This MD&A contains information with respect to adjacent or similar mineral properties in respect of which the Company has no interest or rights to explore or mine.The Company advises US investors that the mining guidelines of the US Securities and Exchange Commission (the “SEC”) set forth in the SEC’s Industry Guide 7 (“SEC Industry Guide 7”) strictly prohibit information of this type in documents filed with the SEC.Readers are cautioned that the Company has no interest in or right to acquire any interest in any such properties, and that mineral deposits on adjacent or similar properties, and any production therefore or economics with respect thereto, are not indicative of mineral deposits on the Company’s properties or the potential production from, or cost or economics of, any future mining of any of the Company’s mineral properties. Cautionary Note to US Investors Concerning Reserve and Resource Estimates National Instrument 43-101 Standards of Disclosure of Mineral Projects (“NI 43-101”) is a rule developed by the Canadian Securities Administrators which establishes standards for all public disclosure an issuer makes of scientific and technical information concerning mineral projects.Unless otherwise indicated, all reserve and resource estimates contained in or incorporated by reference in this MD&A have been prepared in accordance with NI 43-101 and the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) Standards on Mineral Resource and Mineral Reserves, adopted by the CIM Council on November 14, 2004 (the “CIM Standards”) as they may be amended from time to time by the CIM. United States investors are cautioned that the requirements and terminology of NI 43-101 and the CIM Standards differ significantly from the requirements and terminology set forth in SEC Industry Guide 7.Accordingly, the Company’s disclosures regarding mineralization may not be comparable to similar information disclosed by companies subject to SEC Industry Guide 7.Without limiting the foregoing, while the terms “mineral resources”, “inferred mineral resources”, “indicated mineral resources” and “measured mineral resources” are recognized and required by NI 43-101 and the CIM Standards, they are not recognized by the SEC and are not permitted to be used in documents filed with the SEC by companies subject to SEC Industry Guide 7.Mineral resources which are not mineral reserves do not have demonstrated economic viability, and US investors are cautioned not to assume that all or any part of a mineral resource will ever be converted into reserves.Further, inferred resources have a great amount of uncertainty as to their existence and as to whether they can be mined legally or economically.It cannot be assumed that all or any part of the inferred resources will ever be upgraded to a higher resource category.Under Canadian rules, estimates of inferred mineral resources may not form the basis of a feasibility study or pre-feasibility study, except in rare cases.The SEC normally only permits issuers to report mineralization that does not constitute SEC Industry Guide 7 compliant “reserves” as in-place tonnage and grade without reference to unit amounts.The term “contained ounces” is not permitted under the rules of SEC Industry Guide 7.In addition, the NI 43-101 and CIM Standards definition of a “reserve” differs from the definition in SEC Industry Guide 7.In SEC Industry Guide 7, a mineral reserve is defined as a part of a mineral deposit which could be economically and legally extracted or produced at the time the mineral reserve determination is made, and a “final” or “bankable” feasibility study is required to report reserves, the three-year historical price is used in any reserve or cash flow analysis of designated reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. Accordingly, information contained in this MD&A contains descriptions of the Company’s mineral deposits that may not be comparable to similar information made public by U.S. companies subject to 4 the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. All of the Company's public disclosure filings, including its most recent material change reports, press releases and other information, may be accessed via www.sedar.com and readers are urged to review these materials, including the technical reports filed with respect to the Company’s mineral properties. Current Business Activities General Corvus holds four early stage projects in Alaska (Chisna, Terra, LMS and West Pogo).In addition, Corvus has an advanced stage project in Nevada, the North Bullfrog property.The primary focus of the Company will be to leverage its exploration expertise to discover major new gold deposits.The Company’s strategy is to leverage its assets by utilizing partner funding during the high-cost, development phase of exploration to minimize shareholder financial risk while building a non-operator, gold production portfolio with significant carried interests and royalty exposure.To meet this objective, during the year ended May 31, 2013, two of Corvus’ Alaskan projects (Terra and West Pogo) were subject to option/joint venture agreements with third parties in which the joint venture partner provides 100% of the funding to reach the next major exploration milestone, with Corvus retaining royalty and carried interest positions.The Company’s joint ventures in Alaska are operated through its Alaskan subsidiary, Raven Gold Alaska Inc. (“Raven Gold”).The Company has retained a 100% interest in the North Bullfrog project in Nevada (held through Corvus Gold Nevada Inc. (“Corvus Nevada”), its Nevada subsidiary), which is the most advanced of the Company’s properties and has a number of high-priority, bulk tonnage and high-grade vein targets.The Company also retains a 100% interest in the LMS and Chisna projects in Alaska and is presently looking for partners to continue to advance these projects. Highlights of activities during the period and to the date of this MD&A include: · Effective August 16, 2013, Catherine Gignac was appointed as a director of the Company. · Financings:On April 2, 2013 the Company closed a non-brokered private placement of 8,300,000 common shares at a price of $0.87 for total proceeds of $7,221,000. · North Bullfrog Exploration:The amended permit to explore was issued by the US Bureau of Land Management (“BLM”) in May, 2013 and drilling commenced immediately.Drilling results from both Yellowjacket and Sierra Blanca have continued to expand both high-grade vein and potentially bulk mineable resources. · Yellowjacket Metallurgical Results: Bottle roll tests from the Yellowjacket gold-silver mineralization gave an average recovery of 86% for gold and 77% for silver indicating that, like the other mineralization at North Bullfrog, this mineralization is also amenable to simple heap leach extraction.Additional testing is planned. · North Bullfrog ZuZu Infill:Infill drilling on the ZuZu claim has delineated a substantial zone of near surface mineralization. · North Bullfrog Utilities: Valley Electric Association is in the process of upgrading the main power line running along the eastern margin of the project area.The North Bullfrog project was considered in the design to ensure that when the upgrade is complete in 2014 the line capacity will be sufficient to supply power to the project. 5 · North Bullfrog PEA: A revised PEA considering the possibility of developing one large project at North Bullfrog was completed in June, 2013.The study, enhanced by more comprehensive cost estimates and metallurgical data, suggest that the overall anticipated IRR for the project is 23% at a USD 1300/oz gold price.See “Nevada Property – North Bullfrog Property – Preliminary Economic Assessment”. · Terra Project, Alaska:Terra Gold Corporation (“Terra Gold”) (the Alaska subsidiary of WestMountain Index Advisor, Inc.) have reported that they are currently undertaking the construction of road access from the mill facility to the Fish and Ben Veins and that processing of mined material commenced in August. · LMS Project (Alaska):No additional work has been undertaken on LMS during this period but a number of companies have signed confidentiality agreements to review the project data. · West Pogo Project (Alaska):Alix Resources Corp. (“Alix”) has not made the USD 25,000 2013 option payment and has indicated it will be unable to proceed with the joint venture agreement.The parties are currently negotiating the terms of Alix’s withdrawal.Discussions are ongoing with other parties that might be interested in the WP project. · Chisna Project (Alaska):No exploration activities have been undertaken at Chisna in 2013.The Company is currently looking for joint venture partners. · Gerfaut Project (Quebec):In order to consolidate and prioritize exploration spending, the Gerfaut exploration agreement has been terminated and all interest in the property has been returned to the property vendor. Nevada Property North Bullfrog Project General The North Bullfrog Project (“NBP”) is the Company’s flagship mineral project.It is controlled 100% by the Company and covers approximately 68 square kilometres of United States federal unpatented and leased patented claims.The North Bullfrog Project targets low-sulphidation epithermal-style gold mineralization of a style similar to that at the Bullfrog mine operated by Barrick Gold Corporation until 1998 and located 8 kilometres to the south. The project currently includes numerous prospective gold targets with four (Mayflower, Sierra Blanca, Jolly Jane and Connection) containing an estimated oxidized Indicated Resource of 36.7 Mt at an average grade of 0.26 g/t gold for 307,860 ounces of gold and an oxidized Inferred Resource of 220.4 Mt at 0.18 g/t gold for 1,288,970 ounces of gold (both at a 0.1 g/t gold cutoff), with appreciable silver credits.Unoxidized Inferred mineral resources are 221.6 Mt at 0.19 g/t for 1,361,000 ounces of gold (at a 0.1 g/t gold cutoff). Mineralization occurs in two primary forms: (1) broad stratabound bulk-tonnage gold zones such as the Sierra Blanca and Jolly Jane systems; and (2) moderately thick zones of high-grade gold and silver mineralization hosted by structural zones with breccias and quartz-sulphide vein stockworks such as the Mayflower and Yellowjacket targets.The Company is actively pursuing both types of mineralization. In the 43-101 technical report entitled “Technical Report and Preliminary Economic Assessment for the North Bullfrog Project, Bullfrog Mining District, Nye County, Nevada” dated June 4, 2013 (available on SEDAR or on the Company’s website) (the “NBP Report”), six areas of endeavor were identified to advance the North Bullfrog project, with the suggested budget given in Table 1: 6 1. in-fill drilling at the Sierra Blanca and Jolly Jane areas to closer drill hole spacing to increase confidence/compliance in the resources; 2. step-out/definition drilling around the Sierra Blanca and Jolly Jane resource areas; 3. further metallurgical testing to define performance of a heap leach on the oxide and mixed-oxide/sulfide portion of the mineralization; 4. re-evaluation of the several known alteration/geochemical anomalies which should result in the identification of additional drill targets; 5. follow up drill testing of potential high grade structural systems at Yellowjacket, and 6. development of environmental baseline data which requires a 1-year historical record prior to beginning the permitting process. Table 1 Proposed Budget to Support Recommended Program at NBP Administration, Exploration and Resource Drilling for Mayflower, Sierra Blanca and Jolly Jane US$ 5.8 M Baseline Metallurgical Testing US$ 0.4 M Baseline Data Collection US$ 0.8 M Total US$ 7.0 M Infill drilling was completed on the ZuZu claim (part of the Jolly Jane prospect) during December 2012 and January 2013 to convert the resource there to the “Indicated” classification.Further infill at Sierra Blanca will be done later in 2013 when the step out drilling is complete.Step out drilling at Sierra Blanca began in June, 2013 and will continue through at least September.Metallurgical testing has begun on materials from Yellowjacket and will continue as additional drill materials are available.A comprehensive geological evaluation drilling began at Yellowjacket in May, 2013 and will continue through at least September.A metrological station has been constructed on site to provide continuous weather data, and 4 water monitor wells have been installed around Mayflower to develop long term baseline data.In addition, 2 water monitor wells were completed in July 2013 in the Savage Valley/Sierra Blanca area.Permits have been obtained to install 5 additional monitor wells in the Sierra Blanca and Jolly Jane areas.These wells will be completed in September 2013.Water samples are being collected on a quarterly basis from the monitor wells and springs in the area.The latest sampling event was in March 2013.A summary of expenditures for the three months ended May 31, 2013 is provided in Table 2. Table 2 Expenditures in Q4 2013 Administration, Exploration and Resource Drilling for Mayflower, Sierra Blanca and Jolly Jane US$ 1.90 M Baseline Metallurgical Testing US$ 0.23 M Baseline Data Collection US$ 0.27 M Total US$ 2.40 M Recent material developments on the North Bullfrog Project are summarized below. New High-grade Mineralization Discovered at Yellowjacket The Yellowjacket vein system represents a completely blind discovery of a large, previously unrecognized, high-grade gold and silver system in the North Bullfrog District (Figure 1).Prior drilling in this area was focussed to the east in an area of historic prospect pits along the Liberator and Yellowjacket Faults, with RC hole NB-10-63 intersecting 10.7 metres @ 7.5 g/t gold and 6.5 g/t silver and core hole NB-12-126 intersecting 11.4 metres @ 4.9 g/t gold and 7.0 g/t silver.Core hole NB-12-127 (7.7 metres @ 2.4 g/t gold and 11.31 g/t silver) was designed to follow up on an interesting 7 intersection in RC hole NB-11-91 (9.1 metres @ 2.07 g/t gold and 2.32 g/t silver) which was the first time quartz vein related mineralization was encountered. These results were used to target the hotter boiling zone part of the quartz vein system, which lead to the Yellowjacket discovery in hole NB-12-138 (72.4 metres @ 1.74 g/t gold and 98.7 g/t silver including 4.3 metres @ 20 g/t gold and 1,519 g/t silver). In late 2012, a four hole program extended and further delineated the trend of the bonanza grade feeder system identified earlier in 2012.The best result to date was in hole NB-12-138, which returned 72.4 metres @ 1.74 g/t gold and 98.7 g/t silver including 4.3 metres @ 20.0 g/t gold and 1,519 g/t silver.In addition, Hole NB-12-184, which intersected 58 metres @ 1.7 g/t gold and 33 g/t silver including 3.8 metres @ 4.1 g/t gold and 151 g/t silver, 4.4 metres @ 6.9 g/t gold and 50.4 g/t silver and 4.1 metres @ 4.3 g/t gold and 25 g/t silver, confirmed the continuity of the mineralized zone. The 2013 drilling program at Yellowjacket has focused on following the mineralized structure to the north.To that end, a series of East-West directed two hole fences have been drilled on approximately 50 metre step outs to the north (Figure 1).Each of the holes drilled to date has encountered significant vein mineralization (Table 3).Hole NB-13-341 which represents a 70 metre step out to the north of the 2012 discovery returned 0.85g/t gold over 46 metres within an overall interval of 116 metres of 0.6g/t gold (Figure 1).Hole NB-13-344, which represents a 120 metre step out to the north of the previously defined 2012 high-grade discovery, intersected vein material with visible gold averaging 10.7g/t gold and 10.4g/t silver over 8.3 metres, including 1.2 metres averaging 50 g/t gold and 36 g/t silver.Drill hole NB-13-347, intersected 13.8 metres of 7.2 g/t gold and 21.0 g/t silver, including 1.7 metres averaging 8.5 g/t gold and 256 g/t silver.It represents a 260-metre step-out north of 2012 discovery hole NB-12-138 and is 140 metres north of hole NB-13-344 (Table 1).In addition, hole NB-13-343, which is on the same section as NB-12-344, and hole NB-13-346, which lies halfway between NB-13-344 and NB-13-347, returned thick moderate grade intercepts which reflect the surrounding disseminated and stockwork style of mineralization and confirm the continuity within the overall broad structural zone (Table 3). The Yellowjacket high-grade, fault controlled, gold and silver mineralization appears to be controlled by a number of different structures and has shifted from NE-trending faults in the south to more NNW-trending faults in the area of NB-13-345 and NB-13-346.The NNW-trending structure appears to be strike parallel to the Liberator fault but dips in the opposite direction (Figure 1).To date, the structure remains open on strike and at depth.3D IP imaging has now linked the Yellowjacket discovery to a large master fault system which extends for over 2 kilometres in length and could have significant potential for additional high-grade mineralization.In addition, recent detailed mapping, which utilized the new geophysical data, has now highlighted a number of other structural zones with similar signatures to the Yellowjacket discovery and possible high-grade potential.Aggressive follow-up drilling of the Yellowjacket system and several other targets is expected to continue to September or beyond in 2013. All vein intersections to date are within 150 metres of the surface (representing potential open pit mining depths), and none of these have been included in the current North Bullfrog estimated resource.The silver to gold ratio of mineralization in these veins is distinctly higher than the overall North Bullfrog resource estimate and may represent a major new silver discovery in the district which could significantly benefit the overall project.The Yellowjacket target area is emerging as a significant new high-grade zone adjacent to the Sierra Blanca deposit, which could have a significant effect on mining economics as a starter pit zone within the overall deposit, potentially operating at a higher grade with significant silver credits. 8 Figure 1: Plan of the Yellowjacket zone showing the trace of the Liberator Fault and holes drilled into the west-dipping footwall structural zone.
